3. Financing of the Special Court for Sierra Leone (vote)
Resolution on the financing of the Special Court for Sierra Leone - Before the vote:
(DE) Mr President, my group had agreed to request roll-call votes. Due to a technical error by a new member of staff, this does not appear to have been conveyed to you. I would ask you to grant this request for a roll-call vote since something seems to have gone wrong on the technical side.
We are not going to set up a special court for your member of staff. Thus, if there are no objections from the House, we will hold a roll-call vote during the final vote.
- Before the vote on paragraph 6:
Thank you. In the absence of Mr Agnoletto, can I move the oral amendment to paragraph 6 on his behalf? I think people will have it on their voting lists, but in case they don't, it reads 'invites the Commission to ensure continuing funding of both core and non-core activities of the Special Court in the forthcoming national programmes with Sierra Leone; invites the authorities of Sierra Leone to consider transitional justice and the independence of justice as a priority'.
(Parliament agreed to accept the oral amendment)
(IT) Mr President, ladies and gentlemen, I have noticed that the images for the votes have changed. However, for the roll-call vote it seems to me that the figures are male only, and given that there are ladies voting too I would ask that the images be adjusted to reflect reality.
That is a valid comment, but as there are only three figures it will be difficult to be fair to everyone. We will therefore have to look at the number of figures.